DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 04/12/2021. Claims 1-18 are currently pending in the application. An action follows below:
Claim Objections
Claim 1 is objected to because of the following informalities: -- wherein M and N are positive integers greater than one, -- should be inserted immediately after “first direction,” in line 3, in order to clearly define the claimed invention. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: -- wherein M and N are positive integers greater than one; -- should be inserted immediately after “first direction,” in line 3, in order to clearly define the claimed invention. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: -- wherein M and N are positive integers greater than one; -- should be inserted immediately after “direction,” in line 4, in order to clearly define the claimed invention. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites “detecting an undetected stylus” in line 7, i.e., “detecting a stylus which is not detected.” Since it is unclear whether this underlined limitation requires “a stylus is detected,” “a stylus is undetected,” or other, it is considered that the invention is not clearly defined.
an undetected stylus” in line 7, “the stylus” in line 8, and “a detected stylus” in line 10. Since it is unclear whether the above styluses are same or different from each other, it is considered that the invention is not clearly defined.
As per claims 7 and 13, see the rejection of claim 1 for similar limitations.
As per claims 2-6, 8-12 and 14-18, these claims are therefore rejected for the same reason set forth in independent claim 1, 7, or 13.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2014/0043251 A1; hereinafter Wilson.)
As per claims 1, 7 and 13, Wilson discloses an electronic apparatus (see at least Figs. 1 and 11, disclosing an electronic system 100/1100) comprising: 
a sensor formed of an electrode matrix of M first electrodes extending in a first direction and N second electrodes extending in a second direction different from the first direction (see at least Figs. 1-3, disclosing a sensor formed of an electrode matrix 205 of M first electrodes [one set of R0-R11 and C0-C11, e.g., R0-R11] extending in a first direction and N second electrodes [another set of R0-R11 and C0-C11, e.g., C0-C11] extending in a second direction different from the first direction;) and
a sensor controller connected to the electrode matrix (see at least Figs. 1-3, disclosing a sensor controller comprising a sensing module 106/206 connected to an electrode matrix 205 of M first electrodes [one set of R0-R11 and C0-C11, e.g., R0-R11] extending in a first direction and N second electrodes [another set of R0-R11 and C0-C11, e.g., C0-C11] extending in a second direction different from the first direction; also see Fig. 11 if necessary) and being structured to carry out: 
 	a finger touch detecting step of supplying a predetermined signal to the M first electrodes respectively and detecting a finger touch based on the predetermined signal detected in the N second electrodes respectively (see at least Fig. 4; ¶¶ 36-38, 47, 48, disclosing the operation in an axial scan mode through sensing mutual capacitance between transmit-receive electrode intersections comprising a finger touch detecting step of supplying a predetermined signal to the M first/row electrodes [R0-R11] respectively and detecting a finger touch based on the predetermined signal detected in the N second/column electrodes [C0-C11] respectively;)
 	a full-range scanning step of detecting an undetected stylus and deriving positional coordinates of the stylus using at least part of the M first electrodes and at least part of the N second electrodes (see at least Figs. 4-5; ¶¶ 35-39, 42, 50, disclosing an axial scan mode step, as the claimed full-range scanning step, of detecting a presence of a stylus and then determining/deriving the X-Y coordinates of the stylus [[as the positional coordinates of the stylus]] using at least part of the M first electrodes and at least part of the N second electrodes;) and 
 	a sector scanning step of deriving positional coordinates of a detected stylus using fewer first electrodes than the first electrodes used in the full-range scanning step and fewer second electrodes than the second electrodes used in the full-range scanning step (see at least Fig. 6, 8 or 9; ¶¶ 55-56, disclosing a targeted portion [630/830/930] scanning step, as the claimed sector scanning step, of deriving positional coordinates of a detected stylus using fewer first/ row electrodes than the first/ row electrodes used in the full-range scanning step and fewer second/ column electrodes than the second/ column electrodes used in the full-range scanning step.)

As per claims 3, 9 and 15, Wilson discloses the sector scanning step carried out using those of the M first electrodes and the N second electrodes which are positioned adjacent to the positional coordinates derived in the full-range scanning step (see at least Figs. 5-6; ¶¶ 42, 51-56; also see Figs. 8-9 if necessary for other related cases.)
As per claims 5, 11 and 17, Wilson discloses the sensor controller alternately carrying out the finger touch detecting step and a stylus detecting step that detects the stylus (see at least ¶ 73, disclosing the sensor controller alternately carrying out the finger touch detecting step and a stylus detecting step that detects the stylus,) wherein either the full-range scanning step or the sector scanning step is carried out in each instance of the stylus detecting step (see at least Fig. 4, disclosing the full-range scanning step carried out in the instance of the stylus detecting step; see at least Fig. 6, 8, or 9, disclosing the sector scanning step carried out in another instance of the stylus detecting step.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson.
As per claims 2, 8 and 14, Wilson further discloses the full-range scanning step comprises: a step of detecting the positional coordinates of the stylus using the M first/row electrodes; and a step of deriving the positional coordinates of the stylus using the N second electrodes, wherein the number of the M first/row electrodes [R0-R11] and the number of the N second/ column electrodes [C0-C11] both are exemplified to be twelve,. i.e., to be same (see at least Figs. Fig. 2, 4; ¶¶ [0035]-[0039], [0050].)
Wilson, as discussed above, discloses all limitations of this claim except that the number of the M first/row electrodes [R0-R11] and the number of the N second/ column electrodes [C0-C11] both are exemplified to be twelve,. i.e., to be same, while this claim assumedly requires the number of the M first/row electrodes being less than the number of the N second/ column electrodes.
However, Wilson further teaches that the electrode matrix of electrodes and the sensor controller used in the electronic devices, such as notebook computer, a television, a monitor, a PDA, a mobile handset, and etc. (see at least ¶¶ [0003], [0004], [0086].) 
Moreover, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that the electronic device, such as notebook computer, a television, and a monitor (as disclosed by Wilson above), comprises an electrode matrix of first/row electrodes extending in a first direction and second/ column electrodes extending in a second direction different from the first direction and the number of the first/row electrodes being less than the number of the second/ column electrodes, to provide a landscape image and the other electronic device, such as a mobile handset (as disclosed by Wilson above), comprises an electrode matrix of first/row electrodes extending in a first direction and second/ column electrodes extending in a second direction different from the first direction and the number of the first/row electrodes being greater than the number of the second/ column electrodes, to provide a portrait image. In other words, Wilson obviously discloses that the number of the first/row electrodes being less or greater than the number of the second/ column electrodes is a mere design choice in accordance with a particular application, as discussed above.
Therefore, while Wilson may not exemplify a particular matrix of electrodes comprising the number of the first/row electrodes being less than the number of the second/ column .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,976,839 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by patent claims 6-9 in that claims 6-9 of the patent contain all the limitations of claims 1-18 of the instant application. These claims of the instant application therefore are not patentable distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626